10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

28

Case 2:19-cv-05444-DMF Document 51 Filed 05/22/20 Page 1 of 5

JOHN LAAKE FILED __ LODGED |
Pro Se Plaintiff J—.RECEIVED ___ copy
469 Grand Ave. oy we

WAY 9 9 9Nn9
Aurora, IL 60506 MAY 22 2020
Telephone: (708) 352-0424 | CLERK US DISTRI

 

IN THE UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA

JOHN LAAKE, No. 2:19-cv-05444-PHX-DMF

Plaintiff,

PLAINTIFE’S MOTION FOR
Vv. JUDGE RECUSAL

DIRTY WORLD, LLC and
JOHN DOE,

Defendants.

 

 

 

 

NOW COMES the Plaintiff JOHN LAAKE, Pro Se, and respectfully motions this
Honorable Court for recusal of Magistrate Tadge Fine, currently assigned to the case herein,
pursuant to 28 U.S.C. §455(b)(1), and in support thereof states the following:

The magistrate judge is clearly biased against the Plaintiff and has been from the very
beginning of this lawsuit. |

This court, from the start of this lawsuit, issued a document called “Notice to Parties -
Mandatory Initial Discovery Pilot Project” (““MIDP”)(Dkt. 6). In it, it states the following on the

second page in the first and second paragraphs:
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

28

 

 

Case 2:19-cv-05444-DMF Document 51 Filed 05/22/20 Page 2 of 5

During the Fed. R. Civ. P. 26(f) conference, parties must discuss the MIDP
responses and seek to resolve any limitations or objections they have made or
intend to make in their responses. A description of the discussion regarding
the MIDP responses must be included in the Rule 26(f) report to the Court.

MIDP responses are not required to be filed if the parties submit (and the Court
approves) a written stipulation by all parties that no discovery will be
conducted in the case. Similarly, a party may defer the submission of MIDP
responses once for 30 days if all parties file a notice with the Court certifying
that they are attempting to settle the case and have a good faith belief that it
will be resolved within 30 days of the due date of the MIDP responses. ...

(Notice To Parties - Mandatory Initial Discovery Pilot Project, (Dkt. 6, Pg. 2)).

None of that transpired here in this case. There was no Rule 26(f) discovery

conducted herein. That goes against the Court rules. That is highly unfair to Plaintiff Laake.

The magistrate judge has completely bypassed Rule 26 - Duty to Disclose; General Provisions

Governing Discovery. No interrogatories were exchanged between the parties. There has been

no production herein. The Plaintiff was only granted permission to issue two subpoenas to

attempt to uncover who the John Doe party is.

The Federal Rules of Civil Procedure clearly state that the only exemptions for bypassing

initial discovery in a case are as follows:

(i)
(ii)
(iii)
(iv)
(v)
(vi)
(vii)

(viii)

(ix)

an action for review on an administrative record;

a forfeiture action in rem arising from a federal statute;

a petition for habeas corpus or any other proceeding to challenge a criminal
conviction or sentence;

an action brought without an attorney by a person in the custody of the
United States, a state, or a state subdivision;

an action to enforce or quash an administrative summons or subpoena;

an action by the United States to recover benefit payments;

an action by the United States to collect on a student loan guaranteed by the
United States;

a proceeding ancillary to a proceeding in another court; and

an action to enforce an arbitration award.

(Fed. R. Civ. P 26(B)).
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

28

 

 

Case 2:19-cv-05444-DMF Document 51 Filed 05/22/20 Page 3 of 5

None of the foregoing reasons is pertinent in this case regarding the circumventing of the
initial discovery process that has transpired herein.

Furthermore, the magistrate judge then arbitrarily dismissed out Defendant Dirty World
from the case after sidestepping right past the initial discovery phase in this case. This is blatant
bias against Plaintiff Laake. Judge Fine is plainly showing a strong bias towards Defendant
Dirty World and against Plaintiff John Laake by not allowing the Rule 26 initial discovery to
commence, and then further by dismissing out Defendant Dirty World from the case, and for
no good reason.

Moreover, Judge Fine has consistently been ruling against Plaintiff Laake in this case in
her motions from the beginning of its commencement, oftentimes with fiery rhetoric.

Notably, 28 U.S.C. §455(b)(1) requires recusal of a judge in any proceeding in which his
or her impartiality may be questioned, namely "personal bias or prejudice." (See Liteky v.
United States, 510 U.S. 540 (1994)). As a matter of due process, a judge who fails the
“appearance of impartiality” test may not sit as the judge in the case. (See Hurles v. Ryan, 752
F.3d 768 (9th Cir. 2011)). “Fairness of course requires an absence of actual bias in the trial of
cases. But our system of law has always endeavored to prevent even the probability of
unfairness.” (See Tumey v. Ohio, 273 U.S. 510, 532; and Rapp v. Van Dusen, 3 Cir., 350 F.2d
806, 812). The Constitution requires recusal where “the probability of actual bias on the part of
the judge or decisionmaker is too high to be constitutionally tolerable.” (See Withrow v. Larkin,
421 USS. at 47, 95 S.Ct. 1456).

Through her acts and omissions in this case, Magistrate Judge Fine has demonstrated that

she is unable to render an unbiased decision in this case.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
28

 

 

Case 2:19-cv-05444-DMF Document 51 Filed 05/22/20 Page 4 of 5

THEREFORE, pursuant to 28 U.S.C. §455(b)(1), Plaintiff John Laake respectfully
requests that Magistrate Judge Fine recuse herself and that there be another judge appointed in

her stead in this case.

Dated: May 20, 2020 Respectfully submitted,

he Ff

Jofin Laake

Pro Se Plaintiff
469 Grand Ave.
Aurora, IL 60506
Ph: (708) 352-0424

Email: wolfloki@yahoo.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

28

 

 

Case 2:19-cv-05444-DMF Document 51 Filed 05/22/20 Page 5of5

CERTIFICATE OF SERVICE
Pro Se Plaintiff John Laake hereby certifies that he sent a copy of the Plaintiff?'s Motion
For Judge Recusal to the following address:

David Gingras, Esq.
Gingras Law Office, PLLC
4802 E. Ray Rd., #23-271
Phoenix, AZ 85044

via U.S. Mail on May 20, 2020.

Dated: May 20, 2020 UL / J Q
John Laake

Pro Se Plaintiff
469 Grand Ave.
Aurora, IL 60506
Ph: (708) 352-0424

Email: wolfloki@yahoo.com
